PER CURIAM
Appellant appeals from a stalking protective order that was entered against both appellant and respondent. ORS 163.738(2)(a)(B) allows entry of an order if the court finds by a preponderance of the evidence that
“(i) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that person’s immediate family or household thereby alarming or coercing the other person;
“(ii) It is objectively reasonable for a person in the victim’s situation to have been alarmed or coerced by the contact; and
“(iii) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victim’s immediate family or household.”
ORS 163.730(7) defines “repeated” as “two or more times.” Appellant argues that the evidence demonstrates only one act on his part involving threatening contact, and therefore the statutory requirement of two or more unwanted contacts has not been satisfied. On our review of the record, we agree with appellant.
Reversed.